DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 24-27 and 30-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim(s) 24 and 39, Yin (US 20180220415 A1) teaches a terminal comprising: 	
a receiver, which, in operation, receives information indicating a set of parameters
related to a physical uplink control channel (PUCCH) resource (Yin [Par. 148 – Par. 149] teaches a terminal, UE, that receives information indicating a set of parameters related to a PUCCH resource, “[0148] Therefore, for a short PUCCH, at least the following parameters may be configured for a given UE 102 to determine the PUCCH format… [0149] To determine a short PUCCH resource, besides the above mentioned parameters, more information should be signaled…”); and 					a transmitter, which, in operation, transmits a uplink control information using the
PUCCH resource determined based on the information, wherein the set of parameters includes a starting symbol and a number of symbol(s) for a PUCCH transmission ([Par. 37] teaches a transmitter for a UE, for transmitting UCI using the PUCCH resource(s) determined based on the received information, “[0037] A user equipment (UE) is described…The instructions are further executable to transmit uplink control information (UCI) on the selected PUCCH resource”  [Par. 148 – Par. 149] teach wherein the set of parameters include a starting symbol and a number of symbols for a PUCCH transmission, “ "[0148] Therefore, for a short PUCCH, at least the following parameters may be configured for a given UE 102 to determine the PUCCH format: the number of symbols for the PUCCH…” … [0149] To determine a short PUCCH resource, besides the above mentioned parameters, more information should be signaled, including the starting symbol index in a slot…), 
 	Yin differs from claim 24, in that Yin is silent on the following: the terminal according to claim 24, (1) wherein a range of values as the starting symbol is different between a short PUCCH using one or two symbol(s) and a long PUCCH using four or more symbols, wherein a number of resource block(s) for the PUCCH transmission is limited to a range of values that depends on a format of the PUCCH, and (2) wherein the set of parameters for a given PUCCH format does not include a number of resource block(s) for the PUCCH transmission and the terminal determines the number of resource block(s) by the given PUCCH format. Other prior art while teaching features pertaining to resource allocation for a PUCCH fail to remedy the deficiencies of Yin with respect to claim 24. Matsumura (USPGPub No. 2020/0236700) [Fig. 2A] – [Fig. 9B] illustrate wherein a range of values as the starting symbol is different between a short PUCCH using one or two symbols and a long PUCCH using four or more symbols.  Matsumura [Par. 46] also teaches wherein a number of resource block(s) for the PUCCH transmission is limited to a range of values that depends on a format of the PUCCH (“[0046] Also, a long PUCCH may be comprised of a number of frequency resources to match a short PUCCH, or may be formed with a smaller number of frequency resources (for example, one or two physical resource blocks (PRBs)) than a short PUCCH, in order to achieve a power boosting effect. Also, a long PUCCH may be placed with a short PUCCH in the same slot.”).
	However Matsumura like Yen is silent on wherein the set of parameters for a given PUCCH format does not include a number of resource block(s) for the PUCCH transmission and the terminal determines the number of resource block(s) by the given PUCCH format, as arranged with the remaining elements of claim 24.
	Other prior art of record such as Papasakellariou (US 20180124815 A1) [Par. 166] teaches where a set of parameters includes a starting symbol and a number of symbol(s) for a PUCCH transmission, “…For each slot in each pattern that can be used for a long PUCCH transmission, additional configuration can indicate a number of symbols and a starting symbol available for a long PUCCH transmission…”.  However, Papasakellariou is also silent on wherein the set of parameters for a given PUCCH format does not include a number of resource block(s) for the PUCCH transmission and the terminal determines the number of resource block(s) by the given PUCCH format, as arranged with the remaining elements of claim 24.
	Thus claim 24 is regarded as allowable in light of the prior art of record. Independent claim 39 recites substantially the same features as claim 24 and is regarded as allowable for the same reasons provided with respect to claim 24. All remaining claims are regarded as allowable by virtue of dependency on any one of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476